Citation Nr: 0215420	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico

THE ISSUE

Entitlement to an effective date earlier than October 25, 
1996, for a grant of service connection for mood disorder 
with depressive episodes and psychotic features.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to July 
1947.  He has been represented throughout his appeal by The 
American Legion.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of August 1999, by 
the Albuquerque, New Mexico Regional Office (RO), which 
granted service connection for mood disorder with depressive 
episodes and psychotic features as being secondary to 
service-connected impaired hearing and tinnitus and assigned 
a 100 percent evaluation, effective October 25, 1996.  A 
notice of disagreement with the assigned effective date for 
the grant of service connection was received in October 1999.  
A statement of the case was issued in January 2000, and a 
substantive appeal was received in January 2000.  

In August 2000, the Board remanded the case to the RO in 
order to afford the veteran a travel board hearing that was 
requested in his substantive appeal.  The veteran was 
scheduled for his requested hearing in September 2002 and 
notified in August 2002.  However, the veteran submitted a 
statement in August 2002 wherein he specifically withdrew his 
request for a Travel Board hearing.  Accordingly, the Board 
will adjudicate the veteran's claim based on the evidence of 
record.  38 C.F.R. § 20.704(e) (2001).  

In an August 1998 statement, the veteran appears to have 
raised a claim for restoration of a 10 percent disability 
rating for bilateral hearing loss during the period from June 
1, 1959 to July 6, 1983.  This issue has not been developed 
for appellate consideration and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  On October 25, 1996, the RO received a VA form 21-4138, 
in which the veteran claimed service connection for psychosis 
due to hearing loss.  The form was signed by the veteran and 
dated October 21, 1996.  

2.  By a rating decision of August 1999, the RO granted 
service connection for mood disorder with depressive episodes 
and psychotic features and assigned a 100 percent rating, 
effective from October 25, 1996.  

3.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for psychosis due to hearing loss prior to 
October 25, 1996.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
October 25, 1996, for the grant of service connection for 
mood disorder with depressive episodes and psychotic 
features, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400(b)(2) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The record indicates that the veteran served on active duty 
from June 1946 to July 1947.  Of record is a report of Board 
of Medical Survey dated in June 1947 indicates that the 
veteran became aware of a hearing impairment in the right ear 
in October 1946; at that time, he noted that he had problems 
with infections in the right ear since childhood.  Following 
an audiological evaluation, the veteran was diagnosed with 
bilateral deafness.  It was subsequently determined that the 
veteran's hearing impairment existed prior to service, but 
had not been detected at enlistment.  It was also determined 
that the veteran should be discharged from service; he was 
found to be unfit for further service.  

A rating action in July 1947 granted service connection for 
hearing impairment, right and left, with suppuration in the 
right ear; a 20 percent disability rating was assigned, 
effective from July 6, 1947.  A VA examination conducted in 
July 1949 revealed hearing with conversational voice in the 
right ear 3/20 and in the left ear 18/20; there was no 
evidence of suppuration.  A rating action in October 1949 
reduced the evaluation for hearing impairment from 20 percent 
to 10 percent, effective December 16, 1949.  

The record indicates that the veteran's benefits were 
terminated in June 1959 after he failed to report for an 
examination in January 1958.  Thereafter, in July 1983, the 
veteran requested to reopen his claim for an increased rating 
for hearing impairment.  Following a VA examination in 
September 1983, a rating action in October 1983 assigned a 10 
percent disability rating for bilateral hearing loss, 
effective from December 16, 1949; that rating action also 
granted service connection for bilateral otitis media 
evaluated as noncompensably disabling, effective July 7, 
1983.  

Of record is a statement in support of claim (VA Form 21-
4138), dated in March 1996, wherein the veteran requested 
increased ratings for his service-connected hearing 
impairment and ear infection.  In conjunction with the 
veteran's claim, he was afforded a VA examination in April 
1996 that revealed findings of moderate to profound pure tone 
thresholds losses, bilaterally.  However, it was determined 
that those findings were inconsistent with the veteran's 
ability to respond to soft speech.  The examiner explained 
that the examination demonstrated a significant nonorganic 
component to the hearing loss.  

Received in October 1996 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran indicated that he was 
filing a claim for service connection for psychosis due to 
hearing loss.  He claimed that he sustained his disability as 
a result of the audiological examination conducted in April 
1996.  

Received in December 1996 were VA progress notes dated from 
May 1996 to December 1996, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including defective hearing, tinnitus, and 
depression.  The records indicate that the veteran was seen 
at a clinic in August 1996 with claims of audio and visual 
hallucinations that started after an audiology examination, 
but was more stressed by ringing that had worsened since that 
examination.  No pertinent diagnosis was noted.  In an 
addendum dated in September 1996, it was noted that the 
veteran's hearing impairment was non-organic and that there 
were indications that psychiatric treatment might be helpful.  

On October 2, 1996, the veteran was seen for a psychiatric 
evaluation at which time it was noted that he had a history 
of audio and visual hallucinations; he also complained of 
suffering from tinnitus since a hearing test in April 1996.  
The assessment was visual hallucinations were suggestive of 
seizure disorder or temporal lobe lesion; auditory 
hallucinations may be due to hearing impairment; psychosis 
due to hearing impairment and another probable 
neuropsychiatric condition; and adjustment disorder with 
depressed mood and anxious mood.  During a subsequent 
evaluation on October 17, 1996, the veteran stated that 
frustration over his ear problems was making him depressed.  
The assessment was psychosis due to hearing impairment; and 
adjustment disorder with depressed and anxious mood.  In 
November 1996, the veteran indicated that he was too fearful 
to take a hearing test.  

The veteran was afforded a VA examination in January 1997, at 
which time he complained of constant tinnitus and auditory 
hallucinations, usually involving other people talking to 
him.  The veteran also complained of a sense of hopelessness 
regarding his hearing loss and discomfort and the future of 
his marriage.  The pertinent diagnosis was rule out mental 
disorder NOS and to identified cerebral anomalies.  The 
examiner noted that the correlation between the veteran's 
thought disorder and his tinnitus was indeterminate, but this 
impairment was likely to exacerbate any psychiatric or 
behavioral symptoms.  

VA outpatient treatment reports dated from April 1996 to 
April 1997 reflect that the veteran continued to receive 
clinical evaluation and treatment for hearing impairment and 
depression.  Clinical evaluations conducted in October 1996 
and February 1997 produced diagnoses of psychosis due to 
hearing impairment, and adjustment disorder with depressed 
and anxious mood.  

VA examinations conducted in August 1997 reflect findings of 
moderately severe to profound mixed hearing loss, right and 
moderate to profound mixed hearing loss, left; bilateral 
tinnitus consistent with hearing loss; and moderately reduced 
speech discrimination, bilaterally.  Subsequently received in 
October 1997 were VA progress notes dated from October 1996 
to April 1997, consisting of clinical findings previously 
reported.  A treatment note dated in March 1997 reported 
diagnoses of psychosis due to hearing injury; adjustment 
disorder with depressed and anxious mood; and hearing 
impairment worse since April 1996.  Duplicate VA treatment 
records were again received in September 1998.  

On the occasion of a VA examination in October 1997, the 
veteran reported that he was quite social and doing well 
until April 1996 at which time he underwent a hearing 
examination that was conducted by a "trainee" in audiology; 
at the end of the examination, " a loud sound, which sounded 
like a firecracker went off in his head."  The veteran 
indicated that he was quite angry and furious and saw the 
patient representative on that same day to complain about his 
treatment in audiology.  He noted that, immediately following 
the examination, he suffered from two to three tones of high-
pitched ringing bilaterally in his ears.  

The veteran reported that over the ensuing months after the 
examination, he began to "hear people talking."  The 
veteran and his wife also reported that the veteran had 
progressively become extremely irritable and more depressed 
over the last 19 months.  Following a mental status 
examination, the examiner stated that the veteran had a very 
good pre-morbid history throughout his adulthood and 
maintained until April 1996.  It was noted that the veteran 
was previously service-connected for impaired hearing and 
subsequently underwent an examination in which he was 
extremely stressed; following this stressor, the veteran had 
the acute onset of an insidious mood disorder, which was 
characterized by major depressive disorder.  

The examiner reported that the veteran's mood disorder was 
supported by the symptoms of pervasively depressive mood, 
anhedonia, poor sleep, change in appetite, poor energy, 
inability to maintain interest in other activities previously 
enjoyed in life, and objectively by psychomotor slowing.  The 
pertinent diagnosis was mood disorder due to impaired hearing 
and tinnitus with major depressive-like episode, with 
psychotic features.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The RO has not explicitly considered the VCAA in this case.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
claims solely involving questions of statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  In this case the veteran is not disputing the facts.  
Instead, he argues that the effective date should be April 
1996, the date his disability, rather than October 1996, the 
date his claim was received.  Resolution of his claim 
involves a pure question of statutory interpretation.


III.  Legal analysis.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2001).  This statutory provision is 
implemented by a regulation which provides that the effective 
date for disability compensation will be the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  The date of entitlement to an 
award of service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2001).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2001).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2001).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2001).  See Norris v. West, 12 
Vet. App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2001).  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of October 25, 1996 is 
the earliest effective date assignable for service connection 
for a psychosis due to hearing impairment, as a matter of 
law.  The date of receipt of the veteran's original claim 
seeking service connection for this disorder was more than 
one year after his separation from service in July 1947.  
Accordingly, the applicable regulation dictates that the 
effective date is the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

While entitlement could be shown to be the date of onset, the 
"later" event in this case is the date of receipt of the 
claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), to the effect that "a claim must be filed in order for 
any type of benefit to be paid."  

As to whether a claim was received earlier than October 25, 
1996, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 (West 1991) 
refer to the date an "application" is received.  Application' 
is not defined in the statute.  However, in the regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p)).  In the veteran's case, no such 
communication was received until October 25, 1996.

The veteran contends that the effective date should be the 
date his psychiatric disability began in April 1996.  
Assuming that April 1996 is the date he became entitled to 
service connection, the law and regulations require that the 
award be effective the latter of the date entitlement arose, 
or the date the claim was received.  Since the date of claim, 
October 25, 1996, is later than the date of entitlement, the 
law requires that the award be effective October 25, 1996.

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Service connection has been 
granted for mood disorder with depressive episodes and 
psychotic features on a secondary basis, a recognition that 
the veteran developed a psychosis as a result of his service-
connected hearing impairment and tinnitus.   However, even if 
medical knowledge and a retrospective review of his records 
show affirmatively that he developed a psychiatric 
examination as a result of the examination conducted in April 
1996, the fact remains that the veteran did not file a claim 
for service connection for a psychiatric disorder until 
October 25, 1996.  Hence, the effective date of the grant of 
service connection for mood disorder with depressive episodes 
and psychotic features cannot be earlier than October 25, 
1996, the date of receipt of his claim.  See 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  


ORDER

Entitlement to an effective date prior to October 25, 1996 
for the grant of service connection for mood disorder with 
depressive episodes and psychotic features, is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

